Citation Nr: 1134222	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a disorder characterized by recurrent ear infections and vertigo, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

In an April 2010 decision, the Board denied service connection for hearing loss, tinnitus, and a disability characterized by recurrent ear infections and vertigo, to include as secondary to a service-connected disability.  

Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a Joint Motion for Remand (JMR) requesting that the matter be remanded to the Board for additional development in accordance with the JMR.  In a March 2011 Order, the Court granted the parties' motion and remanded the matter to the Board for compliance with instructions in the JMR.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.  


REMAND

In the JMR, the parties indicated that the appellant was not provided with adequate notice as required by the Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)).  The parties noted that, while the June 2008 letter correctly stated the evidence needed to satisfy the elements for service connection, it did so only after incorrectly informing the Veteran that he needed evidence showing that the following conditions existed from military service to the present time: hearing loss, tinnitus, vertigo, and rash on face and legs.  The parties agreed that the conflicting statements rendered the June 2008 notice confusing and inadequate as the Veteran was deprived of a meaningful opportunity to participate in the processing of his claims.  The parties stated that because the conflicting statements created uncertainty regarding the evidence necessary to substantiate the appellant's claim, a remand was necessary to provide the appellant with a notice letter that properly complied with the requirements of the VCAA.  

In this regard, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  With regard to the Veteran's service-connection claim for tinnitus, in Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Finally, the Board notes that service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

As to the medical examinations provided, the parties noted that because the September 2008 ear disease examiner did not provide an opinion regarding the Veteran's current ear infections or vertigo, a remand was necessary as the examination was inadequate for rating purposes.  The parties agreed that the Board should remand the claim of entitlement to service connection for recurrent ear infections and vertigo to the RO to afford the Veteran a VA examination or an opinion that explains whether it is at least as likely as not that the appellant's recurrent ear infections and vertigo are related to his military service.  

As it related to medical records, the parties noted that, in a letter submitted after the June 2008 VCAA letter and prior to an April 2009 letter, the Veteran stated that "I was first diagnosed in an Emergency Room in Long Island Jewish Hospital where I was told to follow up with an ENT physician.  I then saw Dr. Scott who told me I had chronic vertigo, ear infection, discharge, and possible loss of hearing".  The parties further observed that the Veteran then sent the RO an authorization form to obtain records from Dr. Jerold Scott.  However, there was no evidence in the record that the RO attempted to obtain the aforementioned records.  The parties indicated that because there was no evidence in the record that VA attempted to obtain records from Dr. Scott after the Veteran identified and authorized release for these records to VA, a remand was necessary so that the RO could attempt to obtain records from Dr. Scott.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his attorney a VCAA-compliant notice letter in connection with his claims for service connection.  The letter should inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide and should explain that that service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

Ask the Veteran to identify healthcare providers who may have treated him for any of the claim disorders and to sign authorization for release of records.  Specifically, request that he provide authorization to enable VA to obtain records of evaluation and treatment from Dr. Jerold Scott and from the Long Island Jewish Hospital.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, schedule the Veteran for a VA ear disease examination to determine the nature of any disorder characterized by recurrent ear infections and/or vertigo and to obtain an opinion as to its possible relationship to service or service-connected disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies deemed necessary should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any disorder(s) characterized by recurrent ear infections and/or vertigo found on examination or that was manifested since May 30, 2008.  With respect to each diagnosed disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disorder (a) was incurred in, or aggravated by, the Veteran's active duty or is otherwise related to the Veteran's period of active duty; or (b) was caused, or is aggravated (worsened), by any of the Veteran's service-connected disabilities and not due to the natural progression of the disease.  The Veteran is service connected for posttraumatic stress disorder and for a chin scar.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions, his service treatment records, his post-service medical records, and the September 2008 VA ear disease examination report.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

3.  Advise the Veteran in writing that it is his responsibility to report for the VA examination(s), to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the service-connection claims on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


